IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                          _____________________

                               No. 00-20451
                          _____________________


     DANA ASHTON, ET AL.,

                                                 Plaintiffs,

                                  versus

     SERVICE CORPORATION INTERNATIONAL, ET AL.,

                                                 Defendants,

     SERVICE CORPORATION INTERNATIONAL
     R. L. WALTRIP; L. WILLIAM HEILIGBRODT;
     GEORGE R. CHAMPAGNE,

                                                 Defendants-Appellees,

     JAMES P. HUNTER, III; JAMES P. HUNTER, III
     FAMILY TRUST,

                                                 Movants-Appellants.

        _______________________________________________________

                Appeal from the United States District Court for
                         the Southern District of Texas
                           (USDC No. H-99-CV-250)
        _______________________________________________________

                            September 13, 2000

Before REAVLEY, BENAVIDES and DENNIS, Circuit Judges.
PER CURIAM:*

       Appellants James P. Hunter, III and James P. Hunter, III Family Trust appeal

the Order on Fredrick and Hunter State Cases signed on May 10, 2000. We read

that order to enjoin the Hunters from opting out of the class and pursuing claims

“elsewhere” – i.e., anywhere but in this action. The appellees urge that the court

did not intend that effect, but that is what the order says. The action in which the

case is pending is not a mandatory class action in which members are prohibited

from opting out. Under the Anti-Injunction Act the court may not enjoin a party

from suing in state court. We decline the invitation of the appellee to write on what

the court may do under the Securities Litigation Uniform Standards Act, because the

order appealed from is impermissible and nothing else is brought here by this

appeal.

       ORDER VACATED. CAUSE REMANDED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                               2